Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on May 24, 2020.
Claims 1-17 are currently pending and have been examined.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-17 are drawn to methods (i.e., a process). As such, claims 1-17 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps:
capturing data pertaining to the potential buyer;
initiating a potential vehicle purchase transaction, wherein the potential vehicle purchase transaction includes data entry of a plurality of parameters on a desired vehicle;
entering desired financial terms, wherein the potential buyer provides the desired financial terms of the potential vehicle transaction;
submitting the potential vehicle purchase transaction for approval;
reviewing the potential vehicle purchase transaction;
approving the potential vehicle purchase transaction;
extracting the captured data of the potential buyer;
submitting data regarding the potential vehicle purchase transaction to at least one enrolled dealer;
reviewing the submitted data, wherein the enrolled dealer reviews the submitted data;

These steps, under its broadest reasonable interpretation, describe or set-forth purchasing an automobile, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
providing a database,
a software 
a graphical interface for a user to engage in the method;
accessing the software, 
 a suitable computing device;
accepting the potential vehicle purchase transaction, wherein the at least one enrolled dealer accepts the potential vehicle purchase transaction;
transmitting the extracted captured data of the potential buyer, wherein the operator of the method transmit to the at least one dealer the extracted captured data; and
receiving a fee, wherein the at least one dealer submits a fee to the operator of the method.
inquiring about a trade-in vehicle, wherein the software of the present invention prompts the potential buyer for information about a trade-in vehicle (Claim 15)
establishing a catalog of potential vehicle transactions, wherein the software records and saves all parameters regarding a potential vehicle transaction for the potential buyer (Claim 15)

The requirement to execute the claimed steps/functions “providing a database” and “a software” and “a graphical interface for a user to engage in the method”; and “accessing the software”, and  “a suitable computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “inquiring about a trade-in vehicle, wherein the software of the present invention prompts the potential buyer for information about a trade-in vehicle..." and “establishing a catalog of potential vehicle transactions, wherein the software records and saves all parameters regarding a potential vehicle transaction for the potential buyer" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data [catalog] is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Using an interface to purchase a vehicle and the owner of the interface receiving partial payment when the transaction is complete is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an 

Dependent claims 2-7, 9-14, 16 and 17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, 16 and 17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “providing a database” and “a software” and “a graphical interface for a user to engage in the method”; and “accessing the software”, and “a suitable computing device’s equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

providing a database” and “a software” and “a graphical interface for a user to engage in the method”; and “accessing the software”, and  “a suitable computing device “serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “inquiring about a trade-in vehicle, wherein the software of the present invention prompts the potential buyer for information about a trade-in vehicle..." and “establishing a catalog of potential vehicle transactions, wherein the software records and saves all parameters regarding a potential vehicle transaction for the potential buyer" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that recording a customer’s order is well understood, routine, and conventional is supported by Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); which note the well understood, routine, conventional nature of recording a customer’s order.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-7, 9-14, 16 and 17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, 16 and 17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
Regarding claims 1-17 the claims are directed to non-statutory subject matter because the claimed invention is drawn to software per se.  The claim is defined merely by a combination of steps and does not 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (2018/0268480) in view of Inghelbrecht et al. (2020/0034862).
	
	
Claim 1
Cox discloses an online automobile purchasing experience for a customer: 
providing a database, wherein the database further includes a software with the software providing a graphical interface for a user to engage in the method; accessing the software, wherein a potential buyer accesses the software via a suitable computing device (Cox [0005]) See at least “present a first interface to a user over the network, the first interface including a selection screen; receive, over the network, a first input from the user through the first interface, wherein the first input including at least selection of an automobile buying option.”
capturing data pertaining to the potential buyer (Cox [0022][0026]); See “the system may be accessed and the process may begin by visiting or logging into a website…” Where Examiner interprets logging into an account, capturing buyer information.
initiating a potential vehicle purchase transaction, wherein the potential vehicle purchase transaction includes data entry of a plurality of parameters on a desired vehicle (Cox [0005]); See “a first input from the user through the first interface, wherein the first input including at least selection of an automobile buying option; present a second interface to the user, over the network, based on the first input, the second interface including a set of options for configuration of an automobile; receive, over the network, a second input form the user through the second interface, wherein the second input includes selection of one or more options configuring the automobile; present a third interface to the user, over the network, based on the second input, the third interface including a listing of one or more dealerships that have the configured automobile.”
entering desired financial terms, wherein the potential buyer provides the desired financial terms of the potential vehicle transaction(Cox [0031][0033]); See “The user may specify the loan amount or level of financing desired.”
submitting the potential vehicle purchase transaction for approval; reviewing the potential vehicle purchase transaction; approving the potential vehicle purchase transaction; extracting the captured data of the potential buyer; submitting data regarding the potential vehicle purchase transaction to at least one enrolled dealer; reviewing the submitted data, wherein the enrolled dealer reviews the submitted data; accepting the potential vehicle purchase transaction, wherein the at least one enrolled dealer accepts the potential vehicle purchase transaction; transmitting the extracted captured data of the potential buyer, wherein the operator of the method transmit to the at least one dealer the extracted captured data  (Cox [0024][Figure 1][0034]);
Cox does not teach that the dealer pays fee to the operator of the method. Inghelbrecht teaches:
receiving a fee, wherein the at least one dealer submits a fee to the operator of the method (Inghelbrecht [0065]). Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.





Claim 2 
Cox discloses: 
establishing a catalog, wherein the catalog comprises at least one set of complete data regarding a potential vehicle purchase transaction (Cox [0067]). See “the user may be presented with a series of options regarding the buying service. For example, the user may be presented with three options (202, 204, and 206) as depicted in FIG. 2 ("Find and buy your next car," "Finance a new or used car," and "Refinance a loan"). The first option may allow the user to search for a new or used car.”

Claim 3
Cox discloses: 
inquiring about a trade-in vehicle, wherein the potential buyer can include a trade-in vehicle in the potential vehicle purchase transaction (Cox [0031][0055]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”

Claim 4
Cox discloses: 
step of entering data pertaining to the trade-in vehicle (Cox [0031][0055]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”

Claim 4
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches:
wherein the fee paid to the operator from the enrolled dealer is a transactional fee based on a submitted potential vehicle purchase transaction (Inghelbrecht [0065]). Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.

Claim 6
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches:
wherein the fee paid to the operator is monthly enrollment fee (Inghelbrecht [0086]). Where the reference teaches “This monetization may be achieved in a number of ways, including by… charging dealers, users or both to utilize this service; providing a reverse auction system whereby dealers can present prices for particular vehicles to the user and the dealers are charged for this ability, charging dealers or users for the licensing or provisioning of obtained or determined data to the dealers or user; charging for access to tools for manufacturer's, dealers, financial institutions, leasing groups, and other end user's which may include custom analytics or data; or almost any other way desirable to monetize the applications, capabilities or data associated with vehicle data system.”
Inghelbrecht does not explicitly disclose a monthly enrollment fee . However, Inghelbrecht teaches almost any other way desirable to monetize the applications including charging automobile dealers to utilize the service. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a monthly subscription service because dealers would want to maximize their exposure to customers. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.



Claim 7
Cox discloses: 
wherein the data pertaining to the potential buyer includes credit information (Cox [0032]). See “The loan/financing portion of the process may evaluate the user's credit score as well as other information and provide a loan/financing to the user.”

Claim 8
Cox discloses:
providing a database, wherein the database further includes a software with the software providing a graphical interface for a user to engage in the method; wherein a potential buyer accesses the software via a suitable computing device (Cox [0005]) See at least “present a first interface to a user over the network, the first interface including a selection screen; receive, over the network, a first input from the user through the first interface, wherein the first input including at least selection of an automobile buying option.”
capturing personal data pertaining to the potential buyer (Cox [0022][0026]); See “the system may be accessed and the process may begin by visiting or logging into a website…” Where Examiner interprets logging into an account, capturing buyer information.
providing data regarding to a multitude of vehicles available for sale from the enrolled plurality of dealers; selecting at least one vehicle type and model, wherein the potential buyer choses a vehicle type and model from the data of the multitude of vehicles provided; listing available incentives, wherein the potential buyer is provided with a list of available financial incentives from the plurality of enrolled vehicle dealers (Cox [0005][0067]); See “a first input from the user through the first interface, wherein the first input including at least selection of an automobile buying option; present a second interface to the user, over the network, based on the first input, the second interface including a set of options for configuration of an automobile; receive, over the network, a second input form the user through the second interface, wherein the second input includes selection of one or more options configuring the automobile; present a third interface to the user, over the network, based on the second input, the third interface including a listing of one or more dealerships that have the configured automobile” 
inquiring about a trade-in vehicle, wherein the software of the present invention prompts the potential buyer for information about a trade-in vehicle; assessing a value of the trade-in vehicle (Cox [0031]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”
establishing a catalog of potential vehicle transactions, wherein the software records and saves all parameters regarding a potential vehicle transaction for the potential buyer; extracting the captured personal data of the potential buyer (Cox [0077]); 
submitting at least one potential vehicle transaction to a plurality of enrolled dealers; reviewing the at least one potential vehicle transaction, wherein the plurality of enrolled dealers review the submitted potential vehicle transaction (Cox [0005]); accepting the at least one potential vehicle transaction; and transmitting the captured personal data of the potential buyer to one of the plurality of enrolled dealers (Cox [0024][Figure 1][0034][0023]). See at least “The user (either a customer
of the financial institution or a non-customer of the financial institution) may be able to configure a desired automobile for purchase, select a dealer, receive a guaranteed price savings for the desired automobile (or, in various embodiments, a guaranteed price), apply for and receive a loan/ financing for the desired automobile, proceed to the dealer for completion of the process (signing the paperwork and taking delivery of the automobile).
Cox discloses the limitations above but does not explicitly disclose enrolling dealerships nor fee structure. Inghelbrecht teaches:
enrolling a plurality of vehicle dealers, wherein an operator of the method will enroll a plurality of vehicle dealers for participation in the method (Inghelbrecht [0092][0093]);
establishing a fee structure, wherein the operator of the method will establish a fee structure between the operator and the plurality of enrolled vehicle dealers accessing the software (Inghelbrecht [0065]). Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, disclosing the enrollment of the available dealers, as taught by Inghelbrecht, to illustrate the customers have many available options to get the best results for their vehicle search.

Claim 9
Cox discloses: 
including the step of collecting credit information from the potential buyer (Cox [0032]). See “The loan/financing portion of the process may evaluate the user's credit score as well as other information and provide a loan/financing to the user.”

Claim 10
Cox discloses: 
further including the step of entering the desired amount of discount, wherein the potential buyer enters a desired discount amount to be applied to the potential vehicle transaction (Cox [Figure 4, 408][0083]).

Claim 11
Cox discloses: 
further including the step of entering data pertaining to the trade-in vehicle (Cox [0031]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”




Claim 12
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches:
wherein the fee structure paid to the operator from the enrolled plurality of dealers is monthly enrollment fee (Inghelbrecht [0086]). Where the reference teaches “This monetization may be achieved in a number of ways, including by… charging dealers, users or both to utilize this service; providing a reverse auction system whereby dealers can present prices for particular vehicles to the user and the dealers are charged for this ability, charging dealers or users for the licensing or provisioning of obtained or determined data to the dealers or user; charging for access to tools for manufacturer's, dealers, financial institutions, leasing groups, and other end user's which may include custom analytics or data; or almost any other way desirable to monetize the applications, capabilities or data associated with vehicle data system.”
Inghelbrecht does not explicitly disclose a monthly enrollment fee . However, Inghelbrecht teaches almost any other way desirable to monetize the applications including charging automobile dealers to utilize the service. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a monthly subscription service because dealers would want to maximize their exposure to customers. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.



Claim 13
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches:
wherein the fee structure paid to the operator from the enrolled plurality of dealers is one time transactional fee (Inghelbrecht [0065]). Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by In

Claim 14
Cox discloses: 
further including the step of providing a value for the trade-in vehicle (Cox [0031]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”

Claim 15
Cox discloses:
wherein a potential buyer accesses the software via a suitable computing device (Cox [0024]);  capturing personal data pertaining to the potential buyer;(Cox [0022][0026]); See “the system may be accessed and the process may begin by visiting or logging into a website…” Where Examiner interprets logging into an account, capturing buyer information.
 providing data regarding to a multitude of vehicles available for sale from the enrolled plurality of dealers; selecting at least one vehicle type and model, wherein the potential buyer choses a vehicle type and model from the data of the multitude of vehicles provided; listing available incentives, wherein the potential buyer is provided with a list of available financial incentives from the plurality of enrolled vehicle dealers; entering the desired amount of discount, wherein the potential buyer enters a desired discount amount to be applied to the potential vehicle transaction (Cox [0005][0045][0083]) See at least “present a first interface to a user over the network, the first interface including a selection screen; receive, over the network, a first input from the user through the first interface, wherein the first input including at least selection of an automobile buying option.”
inquiring about a trade-in vehicle, wherein the software of the present invention prompts the potential buyer for information about a trade-in vehicle; assessing a value of the trade-in vehicle; providing the value of the trade-in vehicle (Cox [0031][0055]). See “the user may be able to specify that the user has a trade-in. The program may ask for details on the trade-in and provide the user with a value for the trade-in at the dealer.”
offering a plurality of vehicle accessory packages, wherein the potential buyer is provided with a plurality of vehicle accessory packages; selecting at least one of the plurality of vehicle accessory packages (Cox [0039]); 
establishing a catalog of potential vehicle transactions, wherein the software records and saves all parameters regarding a potential vehicle transaction for the potential buyer; extracting the captured personal data of the potential buyer; submitting at least one potential vehicle transaction to a plurality of enrolled dealers; reviewing the at least one potential vehicle transaction, wherein the plurality of enrolled dealers review the submitted potential vehicle transaction; accepting the at least one potential vehicle transaction; and transmitting the captured personal data of the potential buyer to one of the plurality of enrolled dealers (Cox [0024][Figure 1][0034][0023]). See at least “The user (either a customer of the financial institution or a non-customer of the financial institution) may be able to configure a desired automobile for purchase, select a dealer, receive a guaranteed price savings for the desired automobile (or, in various embodiments, a guaranteed price), apply for and receive a loan/ financing for the desired automobile, proceed to the dealer for completion of the process (signing the paperwork and taking delivery of the automobile).
Cox discloses the limitations above but does not explicitly disclose enrolling dealerships. Inghelbrecht teaches:
providing a database, wherein the database further includes a software with the software providing a graphical interface for a user to engage in the method; enrolling a plurality of vehicle dealers, wherein an operator of the method will enroll a plurality of vehicle dealers for participation in the method (Inghelbrecht [0092][0093]); 
establishing a fee structure, wherein the operator of the method will establish a fee structure between the operator and the plurality of enrolled vehicle dealers accessing the software Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, disclosing the enrollment of the available dealers, as taught by Inghelbrecht, to illustrate the customers have many available options to get the best results for their vehicle search.

Claim 16
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches: 
wherein the fee structure paid to the operator from the enrolled plurality of dealers is one time transactional fee (Inghelbrecht [0065]). Where the reference teaches “dealers or other entities may pay a fee to the operators of vehicle data system for the ability to provide upfront pricing data on interfaces presented by the vehicle data system or to have a user's personal information provided to them in conjunction with such sales generation.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.


Claim 17
Cox discloses the limitations above but does not disclose a dealer fee structure. Inghelbrecht teaches:
wherein the fee structure paid to the operator from the enrolled plurality of dealers is monthly enrollment fee (Inghelbrecht [0086]). Where the reference teaches “This monetization may be achieved in a number of ways, including by… charging dealers, users or both to utilize this service; providing a reverse auction system whereby dealers can present prices for particular vehicles to the user and the dealers are charged for this ability, charging dealers or users for the licensing or provisioning of obtained or determined data to the dealers or user; charging for access to tools for manufacturer's, dealers, financial institutions, leasing groups, and other end user's which may include custom analytics or data; or almost any other way desirable to monetize the applications, capabilities or data associated with vehicle data system.”
Inghelbrecht does not explicitly disclose a monthly enrollment fee . However, Inghelbrecht teaches almost any other way desirable to monetize the applications including charging automobile dealers to utilize the service. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a monthly subscription service because dealers would want to maximize their exposure to customers. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of using a software application to purchase an automobile, as taught by Cox, having the dealer who is listed pay a fee for being listed, as taught by Inghelbrecht, to monetize the convenience of offering users the ability to shop for cars from their phones.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681